Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated January 4, 2022.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leise et al., U.S. Patent 10,891,694 B1 (2021).
As to claim 1, Leise et al. discloses a method, comprising: 
establishing a blockchain network among a plurality of transports currently in operation and a server via electronic communications on a wireless network, and replicating an append-only blockchain ledger of the blockchain network among the plurality of transports (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11); 
receiving, by the server, an accident report from a transport among the plurality of transports (Column 14, Lines 40-60); 
retrieving, by the server, at least one media file of a different transport associated with the accident report from the append-only blockchain ledger based on an accident report identifier included in the accident report from the transport (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42); 
analyzing, by the server, the at least one media file to determine a damage to assessment of the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); and 
storing the damage assessment onto the remote storage via the append-only blockchain ledger (Column 25, Lines 45-50).
As to claim 2, Leise et al. discloses the method of claim 1, and further discloses further comprising accessing media files on a remote storage from one or more transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 3, Leise et al. discloses the method of claim 2, and further discloses further comprising combining portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 4, Leise et al. discloses the method of claim 3, and further discloses further comprising assessing the damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 5, Leise et al. discloses the method of claim 4, and further discloses further comprising generating a damage assessment report (Column 25, Lines 45-50).
As to claim 6, Leise et al. discloses the method of claim 1, and further discloses further comprising accessing the at least one media file from the append-only blockchain ledger (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11).
As to claim 7, Leise et al. discloses the method of claim 6, and further discloses comprising executing a transaction to store a damage assessment report on a ledger of the blockchain (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).
As to claim 8, Leise et al. discloses a system, comprising:
a processor of a server (Column 10, Lines 7-19, Column 24, Lines 21-42);
a memory on which are stored machine readable instructions (Column 16, Line 65 – Column 17, Line 16) that when executed by the processor, cause the processor to:
establishing a blockchain network among a plurality of transports currently in operation and a server via electronic communications on a wireless network a wireless network, 
receive an accident report from a transport among the plurality of transports (Column 14, Lines 40-60); 
retrieve at least one media file of a different transport associated with the accident report from the append-only blockchain ledger based on an accident report identifier included in the accident report from the transport (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42);
analyze the at least one media file to determine a damage assessment of the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); and
store the damage assessment onto the remote storage via the append-only blockchain ledger (Column 25, Lines 45-50).
As to claim 9, Leise et al. discloses the system of claim 8, and further discloses wherein the instructions are further to cause the processor to access media files on a remote storage from one or more transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 10, Leise et al. discloses the system of claim 9, and further discloses wherein the instructions are further to cause the processor to combine portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 11, Leise et al. discloses the system of claim 10, and further discloses wherein the instructions are further to cause the processor to assess damage 
As to claim 12, Leise et al. discloses the system of claim 11, and further discloses wherein the instructions are further to cause the processor to generate a damage assessment report (Column 25, Lines 45-50).
As to claim 13, Leise et al. discloses the system of claim 8, and further discloses wherein the instructions are further to cause the processor to access the at least one media file from the append-only blockchain ledger (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11).
As to claim 14, Leise et al. disclose the system of claim 8, and further discloses wherein the instructions are further to cause the processor to execute a smart contract to execute a blockchain transaction to store a damage assessment report on the append-only blockchain ledger (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).
As to claim 15, Leise et al. discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
establishing a blockchain network among a plurality of transports currently in operation and a server via electronic communications on a wireless network a wireless network, and replicating an append-only blockchain ledger of the blockchain network among the plurality of transports (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11);
receiving an accident report from a transport among the plurality of transports (Column 14, Lines 40-60); 

analyzing the at least one media file to determine a damage assessment of the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); and 
storing the damage assessment via the append-only blockchain ledger (Column 25, Lines 45-50).
As to claim 16, Leise et al. discloses the non-transitory computer readable medium of claim 15, and further discloses further comprising instructions, that when read by a processor, cause the processor to access media files on a remote storage from one or more transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 17, Leise et al. discloses the non-transitory computer readable medium of claim 16, and further discloses further comprising instructions, that when read by a processor, cause the processor to combine portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 18, Leise et al. discloses the non-transitory computer readable medium of claim 17, and further discloses further comprising instructions, that when read by a processor, cause the processor to assess damage to the transport based on 
As to claim 19, Leise et al. discloses the non-transitory computer readable medium of claim 18, and further discloses further comprising instructions, that when read by a processor, cause the processor to generate a damage assessment report (Column 25, Lines 45-50).
As to claim 20, Leise et al. discloses the non-transitory computer readable medium of claim 19, and further discloses further comprising instructions, that when read by a processor, cause the processor to execute a blockchain transaction to store a damage assessment report the append-only blockchain ledger (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive. 
Applicant argued the amendments distinguish the prior art reference Leise et al. by including media files captured by a first transport used to determine damage to a second transport.  
Leise et al. discloses using media files from “cameras or sensor mounted on the interior or exterior of an insured (or other) vehicle” (Column 26, Lines 48-62).  The media files are used to determine the repair costs, which is interpreted as damage to the vehicle (Column 11, Lines 30-44).  Leise et al. describes that the information may come from surrounding vehicles that may or may not have been involved in a vehicle 
This is further illustrated by Hoptroff, U.S. Patent Application Publication 2021/0399820 A1, which discloses a similar blockchain system, and Call et al., U.S. Patent 10,949,926 B1 (2021), which discloses a blockchain system for vehicle damages. 
Applicant’s arguments, filed January 4, 2022, with respect to 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-20 on that basis has been withdrawn with the amendments to the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner




/MICHAEL A BERNS/Primary Examiner, Art Unit 3666